Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000036
                                                      31-DEC-2014
                                                      09:03 AM




                          SCWC-12-0000036

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
               SECURITIES CORPORATION TRUST 2006-WF1,
                   Petitioner/Plaintiff-Appellee,

                                vs.

   ASSSOCIATION OF APARTMENT OWNERS OF MAKAHA VALLEY PLANTATION,
                  Respondent/Defendant-Appellant,

                                and

     JOHN ROBERT BAUTISTA; MAUREEN PALANGGOY BAUTISTA; MORTGAGE
               ELECTRONIC REGISTRATION SYSTEMS, INC.,
                        Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000036; CIV. NO. 09-1-2489)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee U.S. Bank National

 Association, As Trustee For Structured Asset Securities
Corporation Trust 2006-WF1’s Application for Writ of Certiorari,

filed on December 1, 2014, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, December 31, 2014.

Robert E. Chapman               /s/ Mark E. Recktenwald
and Mary Martin
for petitioner                  /s/ Paula A. Nakayama

Christian P. Porter             /s/ Sabrina S. McKenna
and R. Laree McGuire
for respondent                  /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2